Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions

Claims 19-27 are currently pending in the application. 

	
Applicant’s election of Group II (i.e. method claims 19-27) in the reply filed on 06/29/22 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Thus, the requirement is deemed proper and is therefore made FINAL.

Claims 19-27 are examined on the merits herein.

Priority

Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. It is noted that while a certified copy has been received, however, that the earliest provisional application that provides adequate support or enablement in the manner provided by the first paragraph of 35 U.S.C. 112 for one or more claims of this application is provisional application No. 62/800,151.  Thus, the priority date of the instant invention is February 01, 2019.  

							IDS

	The information disclosure statements (IDS) submitted on 01/30/20 and 06/08/20 are acknowledged and have been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.


Provisional Non-Statutory Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 19-22 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-22 of co-pending Application No. 17/082,064 (hereinafter Ehrenpreis US Patent Application No. ‘064).  Although the conflicting claims are not completely identical, they are not patentably distinct from each other because both applications are directed to a method of treating a patient with oral leukoplakia comprising administering an effective amount of an oral gel comprising NSAID, hyaluronic acid, gelling agent or thickener, and a flavoring agent or sweetener and inserting a device that covers portion of the surface that comes into contact with mucosal tissue.  The claimed invention and co-pending application Ehrenpreis ‘064 are rendered obvious over another as the claimed invention teaches a broad genus of a method of treating oral leukoplakia comprising administering the oral gel containing NSAID, hyaluronic acid, gelling/thickener, and a flavoring or sweetener and further inserting a broad genus of a device comprising an oral retention portion that is shaped to be retained in the oral cavity whereas Ehrenpreis ‘064 teaches a subgenus of the same method wherein a specific subgenus of oral pad is inserted with a covering for the surface that comes into contact with the mucosal tissue.  Thus, the aforementioned claims of the instant application are substantially overlapping in scope as discussed hereinabove and are prima facie obvious over the cited claims of corresponding application No. 17/082,064.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Objections

Claims 19 and 23 are objected to because of the following informalities:  Claim 19 recite on line 6 “the a” and claim 23 recites on line 2 “the a”.  The term “the” needs to be deleted from both claims. Appropriate correction is required.


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 19-27 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 19-27 recite the limitation "the oral gel" in claim 19, line 3; “the mucosal tissue or an affected portion” in claim 19, line 6; “the mouth” in claim 19, line 8; “the oral cavity for a predetermined treatment” in claim 19, line 9; “the therapeutic agent” in claim 19, line 11; “the portion of the mucosal” in claim 22, line 3; “the outer surface” claim 22, line 5; “the subject” in claim 22, line 8; “the affected portion” in claim 22, line 10; “the dental arche” in claim 23, line 2; “the tongue” in claim 24, line 2; and “the ventral side of the tongue” in claim 25, line 2.  Specifically, the claims contains no earlier recitation or limitation of said terms and is thus unclear as to what element the limitations were making reference to.  As a result, there is insufficient antecedent basis for these limitations in the claims.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 19-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asculai et al. (U.S. WO 97/03699, cited by applicant and filed on an IDS 1449) in view of Creamer (US. 20090017422A1) in view of Bardach et al. (US. 20080044797 A1)(“Bardach’)).  

Asculai et al. teach the use of hyularonic acid (HA) and an NSAID for the manufacture of a medicament for treating mucosal diseases (see abstract and pg. 1, lines 5-18). Additionally, Aculai et al. teach that the NSAID is Diclofenac sodium and also the use of HA or HA sodium (se pg. 2, lines 28-37).  Importantly, Asculai teach that the composition can be provided in the form of a gel  and can be used for treating leukoplakia (see pg. 3, lines 1-11, pgs. 5-6).   Additionally, Asculai et al. teach a formulation AT2101 which includes 3% Diclofenac in 2.5% HA gel (see pg. 7).
                                                                                	
	Asculai et al. do not specifically teach addition to an oral device or that the gel contains thickener/gelling agent or a flavoring agent.

The examiner however contends that it would be well within the purview of the skilled artisan to add a flavoring agent if the desire is to make such gel taste better.  Likewise, since a gel is being made, it is obvious that a thickener or gelling agent is incorporated therein.  

Creamer discloses a device (Fig. 1D, Fig. 1H) for treating an affected area of a mouth of a person (gum cell, abstract, (0030), the device comprising: a fitting portion (a portion wherein 16a and 17a are connected, see the annotated Fig. 1H of Creamer) having an arcuate shape corresponding to a dental arche of the person (Fig. la, annotated Fig. 1H of Creamer, (0021), the fitting portion have an interior surface (Fig. 1c) facing the person's teeth and an exterior surface facing the person's check and gums ({[0021) and the fitting portion further configured to have ends on either side of the arcuate shape (annotated Fig. 1H of Creamer), such that the ends of the fitting portion are positioned towards the person's back teeth (as the teeth will bite on 32, the ends will faces the back teeth); at least one bite flange (12a, 12b) extending from the interior surface of the fitting portion (0021); an upper ledge (front curved portion of 20, Fig. le, 0023) extending from the interior surface of the fitting portion (Fig. 1h) and following the arcuate shape of the fitting portion (Fig. le), wherein an upper surface of the upper ledge and an upper surface of the at least one bite flange are continuous with one another (Fig. le); a covering portion (16a, 17a) extending from the exterior surface of the fitting portion (annotated Fig. 1H of Creamer), the covering portion extending toward each end of the fitting portion (annotated Fig. 1H of Creamer), the covering portion further having an upper wing portion (16a, annotated Fig. 1H of Creamer), positioned at each end of the fitting portion and extending to a position higher than the fitting portion (annotated Fig. 1H of Creamer), and the covering portion further having a lower wing portion (17a, annotated Fig. 1H of Creamer), positioned at each end of the fitting portion and extending to a position lower than then fitting portion (annotated Fig. 1H of Creamer), wherein the upper wing portion and the lower wing portions having a defined outer surface shape to cover the mucosal tissue of the person's mouth (annotated Fig. 1H of Creamer), and wherein the at least one covering section is more flexible than the fitting portion (the upper free edge of 16a, the lower free edge of 17a are more flexible than the section close to 20, (0023, q(0024), but it fails to disclose that the device is for treating the mucosal tissue.


    PNG
    media_image1.png
    710
    966
    media_image1.png
    Greyscale


However, Bardach teaches an oral device (Fig. 1) wherein the device has a covering portion (out surface of 10) that contacts the mucosal tissue being treated (see Fig. 5, paragraph 0082, the treating area can be teeth area or mucosal, paragraph 0072).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Creamer so that the device is for treating the mucosal tissue as taught by Bardach for applying the treatment to a desired location (Bardach, 0082).

Creamer also discloses a method of delivering a therapeutic agent to at least a portion of a tissue of a person ({[0025, (0030), the method comprising: administering a therapeutically effective amount of the therapeutic agent (0030); and inserting, in a mouth of the person (0030), a device (Fig. 1D, Fig. 1H) comprising: an oral retention portion (connection between 16a and 17a, Fig. 1h) that is suitably shaped to be retained in an oral cavity fora predetermined treatment period (it is suitable to be retained in the oral cavity)) and a covering portion (16a,17a), and wherein the covering portion is further defined to have extending, from an exterior surface of the device (annotated Fig. 1H of Creamer), ends positioned towards the back of the person's mouth (as the teeth will bite on 32, the ends will faces the back teeth, annotated Fig. 1H of Creamer), and extending upper wing portions (right and left portion of 16a) positioned at each end and extending lower wing portions positioned at each end (left and right of 17a), and wherein both the upper wing portion and the lower wing portions having outer surface shapes covering at least a portion of mucosal tissue in the person's mouth (annotated Fig. 1H, surface of 16a and 17a), but it fails to disclose that the covering portion that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent.

 	However, Bardach teaches an oral device (Fig. 1) wherein the device has a covering portion (out surface of 10) that contacts the mucosal tissue being treated (see Fig. 5, (0082, the treating area can be teeth area or mucosal, {0072 ).

Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the covering portion of Creamer so that the covering portion that has at least one surface that contacts the mucosal tissue being treated with the therapeutic agent as taught by Asculai and Bardach for applying the treatment to a desired location (Bardach, 0082).

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Samira Jean-Louis whose telephone number is 571-270-3503.  The examiner can normally be reached on 7:30-6 PM EST M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
09/10/2022